DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8 and 9 that claim 1 is not directed to an abstract idea for reasoning similar to that given in the McRo decision and the Enfish decision.
This argument is not persuasive.  Applicant argues that the claims should be patent eligible because they are directed to an improvement in the domain of nutritional prediction systems. However, it is not clear from the claim language what is the improvement.  Furthermore, since the claim consists of a series of steps that courts have determined to be abstract ideas (mental processes and/or steps of an algorithm) it would seem that if an improvement is claimed, the improvement is in the abstract idea itself. Per the examination guidelines laid out in MPEP §2106.05(a), if an Applicant is relying on an improvement to the functioning of a computer or to any other technology or technical field, the following considerations should apply:
“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.”
In the instant case, it would appear that either no improvement is claimed or the improvement is to the judicial exception (in the algorithm used to predict nutritional value).
Applicant argues on pages 10 and 11 that the system provides a method to enable unconnected appliances to be integrated into a smart or automated home environment.  However this is not claimed with sufficient specificity to accurately reflect this potential improvement.  It seems this argument is drawn to the claim language of “sense a parameter of a power supply provided by the kitchen appliance”.  However this claim language makes no mention of an “unconnected appliance” or integrating the appliance into any sort of home network or internet of things configuration. Furthermore, “sense a parameter of a power supply” lacks any specificity as to what is being sensed and how it may improve on an abstract idea.  Examiner has interpreted this as a data gathering step because there is no sensor claimed and any sort of particularity in how the parameter is sensed in relation to the rest of the elements is lost in the breadth of the step.  If this step was intended to reflect the technological improvement of the invention, it should stand apart from a mere data gathering, extra-solution activity.
Furthermore, Applicant argues on page 10 that the present invention may be embodied as a “smart-plug” which may be connected between a plug of a kitchen appliance and a socket of a typical mains power supply.  However, none of this is evident in the claim language.  As written, the claim is drawn to a system which can “sense a parameter of a power supply” and then that along with further data is basically fed into a black box where an algorithm makes a prediction.  If Applicant claims a particular structure (the referenced “smart plug” including a specific sensor and its placement) then the abstract idea could have a “particular machine” associated with it, thus providing the integration into a practical application.
Applicant’s attention is drawn to the Thales decision in which the particular data gathering arrangement was considered a meaningful limitation due to its specificity. Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) (particular configuration of inertial sensors and a particular method of using the raw data from the sensors).
Applicant argues on pages 11 and 12 that the claimed abstract idea is integrated into a practical application because the additional features of claim 1 “identify various processing characteristics of a kitchen appliance and determine what effect this may have on a nutritional value of food processed by the kitchen appliance having said processing characteristics”.  However, Applicant has neither demonstrated what the claimed additional features are or shown how the features identify any processing characteristics.  The term “processing characteristics” is claimed however this term is recited at such a high level of generality as to read on any number of characteristics both tangible and abstract.  Furthermore, the feature that Applicant is describing in the argument is directed to an abstract idea that could be performed in the human mind.
Applicant goes on to argue that the instant invention is similar to example 40 of the 2019 Subject Matter Eligibility guidance in which the combination of elements of collecting a network delay, packet loss or jitter relating to network traffic is considered a practical Application.  Examiner does not agree that a fair comparison can be made between the instant claim and Example 40.  This example specifically recites the types of data that are collected such that a practical application can be easily ascertained and the collection of elements is specific enough to link it to a technological environment.  In the instant claim, it is not clear at all what type of data is being collected, how it is being collected, how it is used, or how the resultant information is linked to the application of predicting a nutritional value.  It appears the data collection is peripheral to the abstract idea of determining characteristics and predicting nutritional information, which is considered a mere extra-solution data gathering step.
Applicant argues on pages 13 and 14 that the instant case can be compared to the BASCOM case in which a generic computer, network and internet components amounted to significantly more because an inventive concept could be found in the non-conventional and non-generic arrangement of the additional elements.  This argument is not persuasive because as claimed, the arrangement of a claimed “food identity determiner”, “appliance characteristic determiner” and “nutritional value predictor” all appear to be generic components whose arrangement are not claimed at all, let alone in a non-conventional or non-generic way. Applicant is also arguing that the collection of generic elements results in an improvement to an existing technology because the collection of elements enables unconnected appliances to be integrated into a smart or automated home environment.  Examiner directs Applicant to the response above in which it is asserted that the claims do not reflect any improvement to existing technology, and that the improvement to the technology must be reflected in the claims such that the improvement is not in the abstract idea (algorithm) but in arrangement of additional elements.
Applicant’s arguments that the claimed elements are not anticipated by Minvielle are not persuasive.
Applicant argues on pages 16 and 17 that Minvielle fails to disclose prediction of ΔN based on the determined processing characteristics of a kitchen appliance, the food identity data and the food weight data indiciative of a weight of the food to be processed. 
Applicant argues that Minvielle uses a weight sensor in connection with a conditioner to sense mass or amount of salmon, and that Minvielle describes that the conditioner senses the weight, temperature, and other attributes of a turkey using a weight measurement sensor.  Applicant also argues though that Minvielle fails to disclose prediction of a nutritional value of the food based on processing characteristics of a kitchen appliance used to cook the food, the category entered by the consumer and a weight of the food.  Applicant argues that Minvielle does not predict a nutritional value utilizing three different factors, namely processing characteristics, category and weight.  
Examiner respectfully disagrees. Minvielle discloses that the conditioner uses the weight sensor to determine an amount of food which is used to select an optimal conditioning protocol from a recipe database (¶ [0153]). So the protocol is based on the weight, thereby making the nutritional value also based on the weight (“processing characteristics” is itself based on weight).  Furthermore, ¶ [0074] explicitly states that “a standalone scale may be provided with the ability to detect the weight of a nutritional substance, and display ΔN information to the consumer based on the current weight of the nutritional substance and provide that information to the nutritional substance information module 100.  Accordingly, this information may be integrated with the other modules including conditioning module 500 and preservation module 300.”  Therefore, Minvielle makes clear that the ΔN information has the weight factored into it.  One would also understand that in general, nutritional information is meaningless without the amount specified as well.  For example, when one looks at nutritional information of a food product it always specifies the serving size per gram so that one does not confuse the caloric content  in a serving of ice cream for the caloric content of a gallon of ice cream.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites, a nutritional value prediction system comprising: 
a food identity determiner adapted of obtain food identity data; 
an appliance characteristic determiner adapted to sense a parameter of a power supply and determine processing characteristics of the kitchen appliance and
a nutritional value predictor adapter to predict a nutritional value. 

Claim 10 recites the corresponding method claim of a method of predicting a nutritional value comprising the steps of:
obtaining food identity data
sensing a parameter of a power supply
determining processing characteristics and
predicting a nutritional value.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine (claim 1) and process (claim 10)). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “mathematical concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations depending on if an algorithm is required).
For example, the step of “determining processing characteristics” is treated by the Examiner as belonging to mental processes and/or mathematical calculations depending on the claim interpretation (“determining” can be qualitative or quantitative). 
Also, likewise the step of “predicting a nutritional values” is treated by the Examiner as belonging to mental process or mathematical concept grouping depending on the claim interpretation (“predicting” can be qualitative or quantitative, depending on if an algorithm is required).
Similar limitations comprise the abstract ideas of Claim 10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In claim 1: 
	The system is comprised of “determiners” which carry out the function of obtaining food identity and sensing a parameter.  The elements appear to be generic computer components that are used to carry out the abstract idea and other data gathering steps.  As such, generic computer components that carry out abstract ideas or extrasolution activity do not render a claim patent eligible.  The Supreme Court has ruled that “merely requiring generic computer implementation fails to transform that abstract idea into a patent-eligible invention”.  Alice Corporation Pty. Ltd. v. CLS Bank International 573 U.S. __, 134 S. Ct. 2347 (2014).
	The additional elements the computer carries out are obtaining a food identity and sensing a parameter.  Obtaining food identity is considered mere data gathering and therefore extrasolution activity.  Sensing a parameter can likewise either be generic data gathering carried out at a high level of generality by an (unclaimed) sensor lacking any sort of specificity or particular setup required to place the abstract idea into a technological environment.  Alternatively, since there is no claimed sensor, broadly speaking “sensing” in this context could also simply read on observing which would fall under a mental process and render the limitation an abstract idea.
	Claim 10 similarly recites elements of obtaining a food identity and sensing a parameter.  Obtaining food identity is considered mere data gathering and therefore extrasolution activity.  Sensing a parameter can likewise either be generic data gathering carried out at a high level of generality by an (unclaimed) sensor lacking any sort of specificity or particular setup required to place the abstract idea into a technological environment.  Alternatively, since there is no claimed sensor, broadly speaking “sensing” in this context could also simply read on observing which would fall under a mental process and render the limitation an abstract idea.	
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
In conclusion, for the same reasons as cited above, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
Therefore, the claims are not patent eligible.
With regards to the dependent claims, claims 2, 4-9 and 11-15 provide additional features/steps which expand on either the mental processes or data gathering steps so these limitations are likewise not patent eligible. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Minvielle (US 2016/0350704).

Regarding claim 1, Minvielle discloses a nutritional value prediction system (10) for predicting a nutritional value of processed food (¶ [0061]), wherein the system comprises a food identity determiner (590) adapted to obtain food identity data indicative of an identity of the food to be processed by a kitchen appliance (570) (¶ [0143]), wherein the kitchen appliance (570) is adapted to process the food to be processed into the processed food (¶ [0151]), an appliance characteristic determiner (530) adapted to sense a parameter of a power supply provided to the kitchen appliance (570) and determine processing characteristics of the kitchen appliance (570), indicative of characteristics of the processing performed by the kitchen appliance (570), based on the sensed parameter of the power supply (¶ [0191]; note in order for controller to carry out modified operation of conditioner, it must sense the temperature/power in order to adjust/modify cooking temperature as necessary) and a nutritional value predictor (530) adapted to predict a nutritional value of the processed food based on the determined processing characteristics of the kitchen appliance (570) the food identity data, and food weight data indicative of a weight of the food to be processed (¶¶ [0074], [0090]-[0091], [0153], [0168], [0193]).  

Regarding claim 2, Minvielle discloses a food quantity determiner adapted to obtain food quantity data indicative of a quantity of food to be processed by the kitchen appliance (570), wherein the nutritional value predictor is adapted to predict the nutritional value of the processed food further based on the food quantity data (¶ [0153]; “weight sensor in connection with conditioner, ¶ [0168]).  
 
Regarding claim 5, Minvielle discloses the appliance characteristic determiner (530) comprises a parameter sensor adapted to sense the parameter of the power supply (¶ [0191]; note in order for controller to carry out modified operation of conditioner, it must sense the temperature/power in order to adjust/modify cooking temperature as necessary) and a characteristic determination arrangement adapted to receive the sensed parameter of the power supply and determine the processing characteristics of the kitchen appliance based on the sensed parameter (¶¶ [0192]-[0193]).  

Regarding claim 6, Minvielle discloses the appliance characteristic determiner (530) is adapted to compare the sensed parameter to at least one reference parameter, each reference parameter corresponding to different possible processing characteristics of the kitchen appliance (570), to determine the processing characteristics of the kitchen appliance (570) (¶ [0102]).  

Regarding claim 8, Minvielle discloses characteristics of the kitchen appliance comprises one or more of the following a type of the kitchen appliance; an identity of the kitchen appliance; a model of -4-the kitchen appliance; an operating mode of the kitchen appliance; and an operating parameter of the kitchen appliance (¶¶ [0090]-[0091]).  

Regarding claim 9, Minvielle discloses the predicted nutritional value comprises one or more of the following: a number of predicted calories of the processed food; a predicted vitamin content of the processed food; a predicted fat content of the processed food, a predicted mineral content of the processed food; a predicted carbohydrate content of the processed food; a predicted sugar content of the processed food; a predicted protein content of the processed food; a predicted fibre content of the processed food; and a predicted salt content of the processed food (¶¶ [0061]-[0064]).  

Regarding claim 10, Minvielle discloses a method of predicting a nutritional value of processed food (¶ [0061]), wherein the method comprises obtaining food identity data indicative of an identity of the food to be processed by a kitchen appliance (570) (¶ [0143]), wherein the kitchen appliance (570) is adapted to process the food to be processed into the processed food (¶ [0151]), sensing a parameter of a power supply provided to the kitchen appliance (570) (¶ [0191]; note in order for controller to carry out modified operation of conditioner, it must sense the temperature/power in order to adjust/modify cooking temperature as necessary) determining processing characteristics of the kitchen appliance (570), indicative of characteristics of the processing performed by the kitchen appliance (570), based on the sensed parameter of the power supply (¶ [0191]), and predicting a nutritional value of the processed food based on the determined processing characteristics of the kitchen appliance (570), the food identity data, and food weight data indicative of a weight of food to be processed (¶¶ [0074], [0090]-[0091], [0153], [0168], [0193])).  

Regarding claim 11, Minvielle discloses further comprising obtaining food quantity data indicative of a quantity of food to be processed by the kitchen appliance (570), wherein the predicting the nutritional value of the processed food is further based on the food quantity data (¶ [0153]; “weight sensor in connection with conditioner, ¶ [0168]).  
  
Regarding claim 12, Minvielle discloses the obtaining the food quantity data comprises obtaining the food weight data indicative of the weight of the food to be processed (¶¶ [0074], [0153]; “weight sensor in connection with conditioner”, ¶ [0168]).
 
Regarding claim 14, Minvielle discloses comparing the sensed parameter to at least one reference parameter, each of the at least one reference parameter corresponding to different possible processing characteristics of the kitchen appliance, to determine the processing characteristics of the kitchen appliance (570) (¶ [0102]).
  
Regarding claim 15, Minvielle discloses a non-transitory computer-readable storage medium soring software (¶ [0055]) comprising instructions executable by one or more computers which, upon execution, cause the one or more computers to perform the method of claim 10 (see rejection of claim 10 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle in view of Lawes et al. (WO 2013/108046; “Lawes”).

Regarding claim 4, Minvielle discloses all the limitations of claim 1 on which this claim depends.
Minvielle discloses the kitchen appliance can be an oven, microwave, etc. (¶ [0151]) and that the processing characteristic is determined by the temperature (¶ [0152]) but is silent specifically to sensing a current.
Lawes generally teaches that it is known to control the temperature (i.e. processing characteristic) of a microwave oven by sensing a current supplied to the kitchen appliance by the power supply (page 4, line 15 through page 5, line 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lawes’ current sensor in Minvielle’s system to monitor and control the temperature of the appliance because it also monitors energy consumption for alternative/renewable energy applications (page 1, lines 11-28).
When this modification is made, the combination of Minvielle and Lawes disclose the limitations of determining the processing characteristics of the kitchen appliance based on the sensed current without further modification necessary. 
 
Regarding claim 7,  Minvielle discloses all the limitations of claim 1 on which this claim depends.
Minvielle discloses the kitchen appliance can be an oven, microwave, etc. (¶ [0151]) and that the processing characteristic is determined by the temperature (¶ [0152]) but is silent specifically to sensing a current.
Lawes generally teaches that it is known to control the temperature (i.e. processing characteristic) of a microwave oven by sensing a current supplied to the kitchen appliance by the power supply wherein the appliance property determiner comprises an electrical connector adapted to electrically connect the kitchen appliance to the power supply (page 4, line 15 through page 5, line 15).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lawes’ current sensor in Minvielle’s system to monitor and control the temperature of the appliance because it also monitors energy consumption for alternative/renewable energy applications (page 1, lines 11-28).

Regarding claim 13, Minvielle discloses all the limitations of claim 1 on which this claim depends.
Minvielle discloses the kitchen appliance can be an oven, microwave, etc. (¶ [0151]) and that the processing characteristic is determined by the temperature (¶ [0152]) but is silent specifically to sensing a current.
Lawes generally teaches that it is known to control the temperature (i.e. processing characteristic) of a microwave oven by sensing a current supplied to the kitchen appliance by the power supply (page 4, line 15 through page 5, line 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lawes’ current sensor in Minvielle’s method to monitor and control the temperature of the appliance because it also monitors energy consumption for alternative/renewable energy applications (page 1, lines 11-28).
When this modification is made, the combination of Minvielle and Lawes disclose the limitations of determining the processing characteristics of the kitchen appliance based on the sensed current without further modification necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863